Citation Nr: 1711897	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript is of record.


FINDING OF FACT

The Veteran's tinnitus is related to acoustic trauma from combat operations.


CONCLUSION OF LAW

The criteria are met for service connection for tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2016); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he suffered acoustic trauma from a mortar explosion during combat operations in Vietnam and that he has had ringing in his ears ever since this incident.  (See Hearing Transcript p. 3).

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154 (b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id.  

The Court of Appeals for Veterans Claims (CAVC) held in Fountain v. McDonald, 27 Vet. App. 258, 273 (2015), that under VA regulations tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  As the Court held that tinnitus is a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b) pertaining to continuity of symptomatology only applies to chronic diseases contemplated under § 3.309(a)).

Here, the Veteran's DD Form 214 reflects, in part, that he received a Bronze Star Medal with "V" Device; Purple Heart; Vietnam Service Medal with Four Bronze Service Stars; and Republic of Vietnam Gallantry Cross with Palm Unit Citation.  He does not have a Combat Infantry Badge (CIB); however, the Republic of Vietnam Gallantry Cross with Palm Unit Citation was awarded to units for valorous combat achievements.  Accordingly, the Board finds that the Veteran was involved in combat.

The service treatment records (STRs) are silent for complaints of or treatment for symptoms consistent with tinnitus.  The private treatment reports are silent for complaints of or treatment for symptoms consistent with a diagnosis of tinnitus.

During a January 2012 VA examination, the examiner conceded noise exposure in service.  He was diagnosed with recurrent tinnitus.  He noted that the Veteran's MOS (military occupational specialty) was that of a supply person which had a low risk of noise exposure per "The Duty MOS Noise Exposure Listing."  The examiner concluded that his "tinnitus was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The rationale was premised on the fact that electronic hearing testing conducted at enlistment and at discharge show[ed] the veteran did not have hearing damage while in service (no significant threshold shift beyond normal variability while in service).

However, the Veteran has maintained that he has had ringing in his ears since the mortar incident.  

Based on his service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154 (b), the Board concludes that he sustained an acoustic injury of tinnitus during combat operations.

The Veteran is also currently diagnosed with tinnitus.  As mentioned, the Board finds he was exposed to acoustic trauma in Vietnam.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As the Veteran alleges that his tinnitus was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154 (b); Reeves, supra.  The negative VA medical opinion is inadequate for adjudicatory purposes, as normal hearing upon separation is not necessarily fatal to a claim for service connection for tinnitus.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Further, the VA examiner neither addressed his assertion that he has had tinnitus symptoms since serving in Vietnam, which the Board finds to be probative.  Ultimately, the Board finds that the Veteran is competent and credible in his reports, and given consideration of all of the procurable evidence, the evidence is at least in equipoise as to a relationship between tinnitus and service.  As the evidence is in equipoise, the benefit-of-the-doubt doctrine is for application and service connection is warranted. 


ORDER

Service connection for tinnitus is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




